Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Misook Kim, Reg. No. 74,709 on July 11, 2022.

Claims 1, 10, 21, and 22 are amended as follows:

1.	(Currently Amended)  An accelerator comprising:
a systolic array comprising a plurality of operation units, wherein the systolic array is configured to receive staged input data and perform operations using the staged input to generate staged output data, the staged output data comprising a number of segments;
a controller configured to execute one or more instructions to generate a pattern generation signal based on a type of data output by the systolic array; 
a data mask generator including circuitry configured to:
receive the pattern generation signal from the controller, and 
based on the received signal, generate a mask corresponding to each segment of the staged output data; and 
a memory configured to store the staged output data using the generated masks,
wherein the staged output data comprises a first output data and a second output data, the memory is configured to store merged output data of the first output data and the second output data, and the merged output data includes a merged output segment generated by combining a tail segment from the first output data and a head segment from the second output data when the tail segment and the head segment have complementary masks, 
wherein the tail segment is associated with a first mask indicating at least one placeholder value in the tail segment and the head segment is associated with a second mask indicating at least one placeholder value in the head segment, and the merged output segment generated by combining the tail segment and the head segment does not include any placeholder value.


10.	(Cancelled).
21.	(Cancelled).
22.	(Currently Amended)  The accelerator of claim [[21]] 1, wherein the first mask and the second mask have complementary mask patterns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in each of the independent claims when considered in combination with the other limitations in those claims: “based on the received signal, generate a mask corresponding to each segment of the staged output data; and a memory configured to store the staged output data using the generated masks, wherein the staged output data comprises a first output data and a second output data, the memory is configured to store merged output data of the first output data and the second output data, and the merged output data includes a merged output segment generated by combining a tail segment from the first output data and a head segment from the second output data when the tail segment and the head segment have complementary masks, wherein the tail segment is associated with a first mask indicating at least one placeholder value in the tail segment and the head segment is associated with a second mask indicating at least one placeholder value in the head segment, and the merged output segment generated by combining the tail segment and the head segment does not include any placeholder value.” Accordingly, claims 1-7, 9, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183